Citation Nr: 0926047	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  07-09 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1957 to March 1958.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2006 rating 
decision of the Philadelphia, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
before the Board in October 2008 when it was remanded for 
additional development.  In January 2009 a Travel Board 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the claims file.  At the Travel 
Board hearing, the undersigned granted the Veteran's request 
to hold the case in abeyance 60 days for submission of 
additional evidence.  38 C.F.R. § 20.709.  That period of 
time has lapsed and no additional evidence was received.  In 
April 2009, the Board sought an advisory medical opinion in 
this matter from the Veterans Health Administration (VHA).  


FINDING OF FACT

The Veteran's asthma was noted on induction, and is not shown 
to have permanently increased in severity beyond natural 
progression during his active service.  


CONCLUSION OF LAW

Service connection for asthma is not warranted.  38 U.S.C.A. 
§§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.380 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim.  A November 2005 letter 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  

While the Veteran did not receive timely notice regarding 
disability ratings and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), this 
decision denies service connection; neither the rating of a 
disability nor the effective date of an award is a matter for 
consideration.  Consequently, the Veteran is not prejudiced 
by the notice timing defect.  

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) are associated with the claims file, 
and available postservice treatment records have been 
secured.  The RO arranged for a VA examination in November 
2005, and obtained a VA medical opinion in March 2008; the 
Board secured a VHA advisory opinion in May 2009.  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  Hence, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.  



B.	Factual Background

The Veteran's STRs show that on pre-induction examination in 
September 1953, it was noted that he had a five year history 
of asthma and hay fever, mostly symptomatic in the 
summertime, and that he used a nebulizer on the average of 
once daily.  On March 1957 induction examination bronchial 
asthma was diagnosed.  The Veteran was determined to be 
qualified for service.  

A July 1957 STR reveals that the Veteran was treated for 
bronchial asthma.  It was noted he had been wheezing some 
each night for the past several weeks but had received no 
prior treatment in service.  (It was also noted that he was 
treated with a nebulizer at home, but did not bring it with 
him.)  A later July 1957 service record reflects that the 
Veteran was placed on physical profile because of his asthma; 
his restrictions included no physical training, no marching 
more than 1 mile, and indoor work advised; the condition was 
considered permanent. Another July 1957 STR notes that the 
Veteran had a history of having "asthmatic attacks every 
summer for 7 years."  Some episodes were severe enough to 
keep him indoors and doing only light physical work.  It was 
also reported that he had allergies to pollen in the late 
spring and summer.  In August and October 1957, it was noted 
the Veteran was receiving refills of adrenalin chloride for 
asthma.  March 1958 notations reflect ongoing treatment for 
symptoms of asthma.

March 1958 STRs note the Veteran had asthma for approximately 
7 years prior to entrance into service, and since being 
drafted had experienced about 7 severe episodes.  Humidity 
was listed as playing a large part in precipitating attacks.  
Physical examination was negative except for the presence of 
inspiratory and expiratory wheezes throughout the chest.  The 
diagnosis was asthma, perennial, allergen unknown.  A Medical 
Board determined that the Veteran was physically incapable of 
performing military duty because of the asthma "which 
existed prior to entrance into service and which is not 
considered as having been aggravated by service."  The 
Veteran was discharged from service by reason of physical 
disability, asthma.  

Private billing records show that from (at least) February 
1986, the Veteran was receiving allergy injections for 
desensitization to treat his asthma and allergies.  His 
postservice treatment has included, but has not been limited 
to, allergen immunotherapy, inhaler prescriptions, 
humidification, air conditioning, and air filtration devices.  

A June 2005 VA outpatient treatment record notes the Veteran 
reported that he has severe breathing difficulties in humid 
weather and when the pollen count is high.  

On November 2005 VA examination, the examiner noted the 
Veteran's medications included Albuterol, Formoterol, 
AeroBid, and occasionally steroids.  The Veteran indicated 
that spring was the worst time for him.  The examiner opined 
that it was "as likely as not that the veteran's current 
asthma is related to his asthma in the service."  

In July 2006, the Veteran submitted textual evidence 
suggesting that allergy shots (immunotherapy) can help 
relieve allergy and asthma symptoms, as well as prevent hay 
fever allergies from developing into asthma.  

In March 2007, the Veteran submitted (along with his VA Form 
9, Substantive Appeal) textual evidence that indicated 
allergen immunotherapy is a type of allergy treatment that 
can significantly improve asthma.  

In March 2008 the physician who examined the Veteran for VA 
in November 2005 reviewed the Veteran's claims file, and 
opined that it was "more than likely that any worsening of 
[the veteran's] asthma was due to natural progression of the 
illness and having nothing whatsoever to do with service."  

At a March 2008 hearing before a Decision Review Officer, the 
Veteran related that he was approximately 18 when he acquired 
asthma.  He indicated that prior to service he experienced 
few incidents of asthma; it was treated by medication prior 
to service.  He complained of heat and humidity at Fort 
Leonard Wood, Missouri (where he first sought treatment for 
asthma in service).  

At the January 2009 Travel Board hearing, the Veteran and his 
representative presented (with a waiver of RO consideration) 
additional evidence, consisting of weather reports showing 
temperatures at Fort Leonard Wood at the time of his initial 
treatment for asthma in service.  He argued that the 
treatment he received therein reflects that his asthma was 
worsened by his service.  

In May 2009, the Board received a VHA medical advisory 
opinion from a pulmonary specialist who reviewed the 
Veteran's claims file (the Veteran received a copy and has 
had opportunity to respond).  The expert opined that the 
Veteran's asthma was clearly worsened by the conditions of 
military service (e.g., high heat, high humidity, vigorous 
exercise); however, the factors noted were not ones to lead a 
medical reviewer to conclude that the asthma has been 
"permanently" worsened.  It was noted that the factors were 
not unique to military life, and are known triggers for 
symptomatic worsening of asthma in civilian patients.  After 
reviewing medical literature regarding the natural history of 
asthma, the physician determined that there were many 
variations on the natural progression of asthma depending on 
numerous factors specific to a particular patient, and 
therefore determinations have to be made on a case-by-case 
basis.  He could not conclude the Veteran had permanent 
worsening of his asthma due to his military service because 
he received allergy shots.  Upon additional literary review 
on the relationship between asthma and military service, the 
physician noted that research suggested that asthmatics who 
enter military service undertreated are more likely to 
experience a worsening of symptoms under the rigors of 
military life, offering a possible partial explanation for 
the Veteran's worsening of his symptoms during service.  
After reviewing the Veteran's record, reviewing medical 
literature, and providing the reasoning above, the physician 
opined, "No convincing evidence has been presented in the 
medical record to justify the conclusion that the appellant's 
asthma underwent a permanent increase in severity during his 
military service."  

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

To establish service connection for a claimed disorder, a 
claimant must submit: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A pre-existing disease or injury will be presumed to have 
been aggravated by service if the evidence shows that the 
underlying disability underwent an increase in severity.  
38 C.F.R. § 3.306(a); Townsend v. Derwinski, 1 Vet. App. 408 
(1991).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Jensen v. Brown, 
4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lack of aggravation may be 
shown by establishing there was no increase in disability 
during service, or that any increase in disability was due to 
the natural progress of the pre-existing condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.  38 C.F.R. § 3.380.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinksi, 1 Vet. App. 49, 55 (1990).  

The Veteran's diagnosis of asthma was noted both on pre-
induction examination (4 years prior to his active duty) and 
on examination for induction (And he is not entitled to a 
presumption of soundness on entry in service as to such 
disability.  See 38 U.S.C.A. § 1132).  The pre-existence of 
the disability precludes consideration of whether it was 
incurred in service.  Consequently, to establish service 
connection for asthma, the Veteran must establish that such 
pre-existing disability was aggravated by his service.  To 
establish aggravation he must show that the asthma increased 
in severity, beyond natural progression, during/or as a 
result of his service.  See Wagner, 370 F.3d at 1096.  

Whether a disability increased in severity is determined by 
reviewing the evidence regarding the state of the disability 
before, during, and after active duty service.  In large 
measure the significance of the various findings (i.e., 
whether they reflect a permanent increase in the level of 
severity/underlying pathology of the disability or merely 
reflect an acute exacerbation) is a medical question.  The 
only competent (medical opinion) evidence in the record that 
addresses this question consists of the March 2008 VA and the 
May 2009 VHA medical advisory opinions.  [A November 2005 VA 
examining physician's opinion that the Veteran's current 
asthma is related to his asthma in service does not address 
the legal issue at hand, namely, whether the Veteran's pre-
existing asthma was aggravated by his service.]  

The March 2008 VA examiner opined that any worsening of the 
Veteran's asthma was due to the natural progression of the 
illness and had nothing to do with service.  The examiner did 
not provide a detailed explanation of the rationale for the 
opinion, and as it is conclusory in nature, it has limited 
probative value.  

In response to the Board's request for a VHA medical advisory 
opinion a VA Chief of Pulmonary and Critical Care opined, in 
essence, that there was no convincing evidence in the medical 
record to justify the conclusion that the Veteran's asthma 
underwent a permanent increase in severity during his 
military service.  The consulting expert specifically 
addressed such arguments by the Veteran as that the fact that 
after service the Veteran required desensitizing inoculations 
for allergies reflected an increase in pathology during 
service (indicating that such inoculations were a treatment 
strategy that did not reflect a permanent worsening).  It was 
explained, in essence, that while conditions in service may 
have brought on an exacerbation of symptoms, requiring more 
intensive treatment, such exacerbation did not represent a 
permanent worsening of the disability.  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board finds 
that the VHA opinion, secured by the Board and against the 
Veteran's claim, is highly probative evidence in the matter 
at hand.  Given the recognized expertise of the opinion 
provider, references to evidence which reflect familiarity 
with the record, references to medical literature/studies, 
and the explanation of the rationale, the Board finds the VHA 
opinion persuasive.  

As was noted above, there is no competent (medical opinion) 
evidence to the effect that the appellant's asthma 
permanently increased in severity/was aggravated by his 
service.  The only evidence indicating such is the 
appellant's own opinions.  The supporting evidence the 
Veteran has submitted is not probative of whether or not 
there was a permanent worsening of asthma during/as a result 
of service.  The Board readily concedes that the Veteran may 
have been exposed to heat, and other extreme temperature and 
environmental (such as pollen) conditions in service that 
brought on an exacerbation of symptoms in service.  However, 
such does not reflect a permanent worsening of the asthma.  
His statements that his asthma was aggravated by his service 
are not competent evidence, as he is a layperson and lacks 
the medical training and expertise to opine in such medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board must find that a permanent increase in 
severity of the Veteran's pre-existing asthma during service 
is not shown, and that aggravation may not be conceded.  
Consequently, service connection for asthma is not warranted.  


ORDER

Service connection for asthma is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


